     Case 1:17-cv-12462-WGY Document 98 Filed 01/22/19 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS
_________________________________________
                                                )
ANNA V. KASHPER, individually, and as mother )
and next friend of Three Minors and as personal )
representative of the ESTATE OF KONSTANTIN )
M. KASHPER,                                     )
                                                )
       Plaintiff,                               )
                                                ) C.A. No. 1:17-cv-12462-WGY
VS.                                             )
                                                )
TOYOTA MOTOR SALES, U.S.A., INC.;               )
TOYOTA MOTOR CORPORATION;                       )
ENTERPRISE FM TRUST; ENTERPRISE FLEET )
MANAGEMENT; JOHN DOE 1; JOHN DOE 2              )
and JOHN DOE 3,                                 )
                                                )
       Defendants.                              )
_________________________________________ )

           DEFENDANT TOYOTA MOTOR SALES, U.S.A., INC.’S
       MOTION TO STRIKE CERTAIN EXHIBITS TO THE PLAINTIFF’S
        OPPOSITION TO ITS MOTION FOR SUMMARY JUDGMENT

                                    INTRODUCTION

       Toyota Motor Sales, U.S.A., Inc. (“TMS”) hereby moves for an Order striking

Exhibits 3–7 and 13–14 of the plaintiff’s Responses to TMS’s Statement of Undisputed

Material Facts because they are unauthenticated or inadmissible documents that cannot

be considered by the Court in ruling on the Motion for Summary Judgment. Under LR

56.1, an opposition to a motion for summary judgment must provide “page references to

affidavits, depositions and other [authenticated] documentation” to demonstrate “that

there exists a genuine issue to be tried,” and the plaintiff has submitted seven exhibits that

cannot properly be considered by this Court and should be stricken from the summary

judgment record.
     Case 1:17-cv-12462-WGY Document 98 Filed 01/22/19 Page 2 of 7



                 FACTUAL AND PROCEDURAL BACKGROUND

       This case arises out of a single-vehicle accident that occurred on January 26, 2017

at approximately 4:30 P.M. on Interstate 495 in Milford, Massachusetts. The decedent,

Konstantin Kashper, was driving a 2016 Toyota Tacoma pickup truck northbound on I-

495 when, for unknown reasons, his vehicle left the roadway, traveled over an

embankment, struck a rock formation, and did a half-roll before landing on its roof.

Witnesses and first responders arrived on the scene shortly thereafter, all of whom

observed Mr. Kashper to be unresponsive, and he was pronounced dead at Milford

Regional Medical Center that evening.

       On December 14, 2018, TMS filed a Motion for Summary Judgment, as well as a

Memorandum of Law in Support and Statement of Undisputed Material Facts, because

there is no evidence in this case that (a) the Tacoma was in a defective and unreasonably

dangerous condition when it was sold or at the time of the accident, or (b) that any such

defect caused the accident or Mr. Kashper’s death. See Docket Nos. 88–90. On January

11, 2019, the plaintiff filed her Opposition to TMS’s Motion and Responses to TMS’s LR

56.1 Statement of Undisputed Material Facts. See Docket Nos. 94–95. In support of her

opposition and responses to the Statement of Undisputed Material Facts, the plaintiff

attached fourteen exhibits, six of which are unauthenticated and one of which contains

multiple levels of inadmissible hearsay and should not be considered by the Court:

         •   Exhibit 3: “GPS data shows harsh braking and lower speed than EDR;”
         •   Exhibit 4: “Newspaper clip on Toyota problems EDR;”
         •   Exhibit 5: “Toyota Recorder Manual, EDR not sufficiently valid or reliable
             for use;”
         •   Exhibit 6: “Flaws in EDR data;”
         •   Exhibit 7: “EDR data used with physical evidence;”
         •   Exhibit 13: “Carfax some history of Toyota;” and
         •   Exhibit 14: “Possible mileage of Toyota to event.”

                                            2
      Case 1:17-cv-12462-WGY Document 98 Filed 01/22/19 Page 3 of 7



See Exhibits to Docket No. 95. In addition, the plaintiff embeds within her Opposition

and responses to TMS’s Statement of Undisputed Material Facts purported affidavits of

Konstantin Vaysband, Slava Glikberg, and Leon Bouriev. See Docket No. 94, pp. 6–7;

Docket No. 95, response to ¶ 22. None of these affidavits is signed by the purported

affiants.

                                      ARGUMENT

        “A motion to strike is the proper vehicle for challenging the admissibility of

materials submitted in support of a motion for summary judgment.” Id. (citing 11 James

W. Moore, et al., Moore’s Federal Practice, § 56.14 (3rd ed. 1997)). To be considered on

summary judgment, documentary evidence must be authenticated and admissible at trial.

See Goguen ex rel. Est. of Goguen v. Textron, Inc., 234 F.R.D. 13, 16 (D. Mass. 2006);

see also id. (noting an exception to that requirement for affidavits, provided the affidavit

“set[s] forth facts that would be admissible under the Federal Rules of Evidence”).

Exhibits 3, 5–7, and 13–14 of the plaintiff’s responses to the Statement of Undisputed

Material Facts are unauthenticated and must be stricken, in addition to containing

inadmissible hearsay; Exhibit 4 is a newspaper article that may be self-authenticating, but

the substance of which constitutes inadmissible hearsay and therefore must be stricken.

    1. Plaintiff’s Unauthenticated Documents Cannot be Considered on Summary
       Judgment

        “The law is well-established that ‘documents supporting or opposing summary

judgment must be properly authenticated,’” and a party’s “failure to authenticate a

document properly precludes its consideration on a motion for summary judgment.”

Robinson v. Bodoff, 355 F. Supp. 2d 578, 582 (D. Mass. 2005) (quoting Carmona v.

Toledo, 215 F.3d 124, 131 (1st Cir. 2000)). Plaintiff relies on numerous documents in

                                             3
     Case 1:17-cv-12462-WGY Document 98 Filed 01/22/19 Page 4 of 7



her Opposition that have not been verified or authenticated in any way, and thus there is

no way to confirm that the documents are “what the proponent claims [they are].” See

Fed. R. Evid. 901(a).

       The plaintiff has made no effort to authenticate Exhibits 3, 5–7, and 13–14 of her

responses to the Statement of Undisputed Material Facts, which precludes their

consideration on summary judgment. See Robinson, 355 F. Supp. 2d at 582 (striking 21

of the 24 exhibits in support of the defendants’ motion for summary judgment because

defendants “made no attempt to authenticate them”). In addition, each of the documents

contain at least one level of inadmissible hearsay and therefore cannot be considered on

summary judgment. See Garside v. Osco Drug, Inc., 895 F.2d 46, 50 (1st Cir. 1990)

(“Hearsay evidence, inadmissible at trial, cannot be considered on a motion for summary

judgment.”).

       For example, Exhibit 3, which plaintiff titles “GPS data shows harsh braking and

lower speed than EDR,” is a series of annotated computer screen shots purportedly

showing the location of the Tacoma on the day of the accident based on GPS data. This

document is unaccompanied by an affidavit or certification from any person who can

attest to who created the document, where it came from, and whether it is accurate. The

annotations on each screen shot appear to be an unknown individual’s interpretation of

what is shown, but again there is no accompanying affidavit attesting to the document’s

reliability and therefore it cannot be considered in ruling on the Motion for Summary

Judgment. See Robinson, 355 F. Supp. 2d at 582; Fed. R. Evid. 901(a). Exhibits 5–7

purport to call into question the reliability of Electronic Data Recorder data obtained

from the Tacoma; however, these documents likewise are not authenticated by an



                                           4
     Case 1:17-cv-12462-WGY Document 98 Filed 01/22/19 Page 5 of 7



appropriate affidavit or certification and cannot be considered on summary judgment.

See id.

   2. Plaintiff Relies on Inadmissible Hearsay from a Newspaper Article that
      Cannot be Considered on Summary Judgment

          Exhibit 5 of the plaintiff’s responses to the Statement of Undisputed Material

Facts appears to be only the second page of a two-page online article from the

Washington Post from 2010. This document potentially is self-authenticating under Fed.

R. Evid. 902(6); however, the substance of the article itself is hearsay and contains

numerous quotes from other individuals, which constitutes a second level of inadmissible

hearsay. See Fed. R. Evid. 801, 802, 805; Garside, 895 F.2d at 50 (“Hearsay evidence,

inadmissible at trial, cannot be considered on a motion for summary judgment.”).

   3. Usigned Affidavits from Three Individuals Cannot be Considered on
      Summary Judgment

          The plaintiff also attempts to contest the fact that Mr. Kashper was not wearing

his seatbelt by embedding within her responses to the Statement of Undisputed Material

Facts and Opposition statements of Konstantin Vaysband, Slava Glikberg, and Leon

Bouriev that are titled “Affidavit.” See Docket No. 94, pp. 6–7; Docket No. 95, response

to ¶ 22. However, none of these statements is executed by the purported affiants or made

under the penalties of perjury; therefore, they are not affidavits and cannot be considered

by the Court. See Black’s Law Dictionary 66 (9th ed. 2009) (defining an affidavit as “[a]

voluntary declaration of facts written down and sworn to by the declarant before an

officer authorized to administer oaths”).




                                             5
     Case 1:17-cv-12462-WGY Document 98 Filed 01/22/19 Page 6 of 7



                                    CONCLUSION

       Toyota Motor Sales, U.S.A., Inc. requests that the Court issue an Order striking

Exhibits 3–7 and 13–14 of the plaintiff’s Responses to TMS’s Statement of Undisputed

Material Facts because they are unauthenticated or contain inadmissible hearsay and

cannot be considered by the Court in ruling on TMS’s Motion for Summary Judgment.



                                     TOYOTA MOTOR SALES, U.S.A., INC.

                                     By its Attorneys,

                                     CAMPBELL CONROY & O’NEIL, P.C.

                                     /s/ Jacob J. Lantry
                                     _______________________________________
                                     James M. Campbell (BBO #541882)
                                     David M. Rogers (BBO #542233)
                                     Jacob J. Lantry (BBO #690452)
                                     One Constitution Wharf, Suite 310
                                     Boston, MA 02129
                                     Tel: (617) 241-3000
                                     Fax: (617) 241-5115




                    CERTIFICATION PURSUANT TO LR 7.1(2)

       I, Jacob J. Lantry, certify that I spoke with plaintiff’s counsel, Marc S. Alpert, on

the telephone on January 17, 2019 in an attempt to resolve or narrow the issue addressed

in the present motion.




                                             6
     Case 1:17-cv-12462-WGY Document 98 Filed 01/22/19 Page 7 of 7



                             CERTIFICATE OF SERVICE

        On January 22, 2019, I, Jacob J. Lantry, filed electronically and served by mail on
anyone unable to accept electronic filing the foregoing document. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system as
indicated on the Notice of Electronic Filing. Parties may access this filing through the
Court’s CM/ECF System.


                                                      /s/ Jacob J. Lantry
                                                      Jacob J. Lantry




                                              7
